Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  October 5, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145758                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  LORI TRIERWEILER WEISS f/k/a                                                                            Brian K. Zahra,
  LORI TRIERWEILER GROSS,                                                                                            Justices
            Plaintiff-Appellant,
  v                                                                SC: 145758
                                                                   COA: 308804
                                                                   Ionia CC Family Division:
                                                                   2005-023900-DM
  DEAN MICHAEL GROSS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 17, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          October 5, 2012                     _________________________________________
           p1002                                                              Clerk